 



Exhibit 10.24
CHANGE IN CONTROL AGREEMENT
          THIS AGREEMENT (“Agreement”), made and entered into this 9th day of
October, 2006 (the “Effective Date”), by and between Ferrellgas, Inc. (the
“Company”) and Eugene D. Caresia (the “Executive”);
WITNESSETH THAT:
          WHEREAS, the Company wishes to assure itself of the continuity of the
Executive’s service in the event of a Change in Control (as defined below); and
          WHEREAS, the Company and the Executive accordingly desire to enter
into this Agreement on the terms and conditions set forth below;
          NOW, THEREFORE, in consideration of the premises and mutual covenants
set forth herein, IT IS HEREBY AGREED by and between the parties as follows:
          1. Agreement Term. The “Agreement Term” shall begin on the Effective
Date and shall continue through December 31, 2007, subject to the following:

(a)   As of December 31, 2007, and on each December 31 thereafter, the Agreement
Term shall automatically be extended for one additional year unless, not later
than the preceding June 30, either party shall have given notice that such party
does not wish to extend the Agreement Term.   (b)   If a Change in Control
occurs during the Agreement Term (as it may be extended from time to time), the
Agreement Term shall continue for a period of twenty-four calendar months beyond
the calendar month in which such Change in Control occurs and, following an
extension in accordance with this subparagraph (b), no further extensions shall
occur under subparagraph 1(a).

          2. Certain Definitions. In addition to terms otherwise defined herein,
the following capitalized terms used in this Agreement shall have the meanings
specified:

(a)   Cause. The term “Cause” shall mean:

  (i)   the willful and continued failure by the Executive to substantially
perform his duties for the Company (other than any such failure resulting from
the Executive’s being disabled) within a reasonable period of time after a
written demand for substantial performance is delivered to the Executive by the
Board of Directors of the Company (the “Board”), which demand specifically
identifies the

 



--------------------------------------------------------------------------------



 



      manner in which the Board believes that the Executive has not
substantially performed his duties;     (ii)   the willful engaging by the
Executive in conduct which is demonstrably and materially injurious to the
Company, monetarily or otherwise; or     (iii)   the engaging by the Executive
in egregious misconduct involving serious moral turpitude to the extent that, in
the reasonable judgment of the Board, the Executive’s credibility and reputation
no longer conform to the standard of the Company’s executives.

For purposes of this Agreement, no act, or failure to act, on the Executive’s
part shall be deemed “willful” unless done, or omitted to be done, by the
Executive not in good faith and without reasonable belief that the Executive’s
action or omission was in the best interest of the Company.

(b)   Change in Control. The term “Change in Control” shall mean any of the
following that occur after the Effective Date:

  (i)   any merger or consolidation of Ferrell Companies, Inc. in which such
entity is not the survivor;     (ii)   any sale of all or substantially all of
the common stock of Ferrell Companies, Inc. by the Employee Stock Ownership
Trust;     (iii)   a sale of all or substantially all of the common stock of
Ferrellgas, Inc.;     (iv)   a replacement of the Company as the General Partner
of Ferrellgas Partners, L.P.; or     (v)   a public sale of at least 51 percent
of Ferrell Companies, Inc. equity.

(c)   COBRA. The term “COBRA” means continuing group health coverage required by
section 4980B of the Code or sections 601 et. seq. of the Employee Retirement
Income Security Act of 1974, as amended.   (d)   Code. The term “Code” means the
Internal Revenue Code of 1986, as amended.   (e)   Covered Termination. The
Executive will incur a “Covered Termination” upon his Termination Date if the
Termination Date occurs (i) during the Agreement Term, (ii) upon or following a
Change in Control, and (iii) on account of termination of employment by the
Executive for Good Reason or by Company for reasons other than for Cause.

2



--------------------------------------------------------------------------------



 



(f)   Good Reason. The term “Good Reason” shall mean:

  (a)   The relocation of the Executive’s principal office location to a
location which is more than 50 highway miles from the location of the
Executive’s principal office location immediately prior to the Change in
Control; or     (b)   A reduction in excess of 10% in the Executives’ base
salary and target incentive potential as compared to his base salary and target
incentive in effect immediately prior to the Change in Control.

(g)   Termination Date. The term “Termination Date” means the date on which the
Executive’s employment with the Company and its affiliates terminates for any
reason, including voluntary resignation. If the Executive becomes employed by
the entity into which the Company merged, or the purchaser of substantially all
of the assets of the Company, or a successor to such entity or purchaser, the
Executive’s Termination Date shall not be treated as having occurred for
purposes of this Agreement until such time as the Executive terminates
employment with the successor and its affiliates (including, without limitation,
the merged entity or purchaser). If the Executive is transferred to employment
with an affiliate (including a successor to the Company, and regardless of
whether before, on, or after a Change in Control), such transfer shall not
constitute the Executive’s Termination Date for purposes of this Agreement.

          3. Payments and Benefits. If a Covered Termination occurs, the
Executive shall be entitled to the following payments and benefits, conditioned
upon the Executive signing an Agreement and Release:

(a)   The Executive will be entitled to a payment equal to two times the
Executive’s annual base salary in effect immediately prior to the Change in
Control;   (b)   The Executive will be entitled to a payment equal to two times
the Executive’s target bonus, at his target bonus rate in effect immediately
prior to the Change in Control; and   (c)   For the two year period following
the Termination Date, the Executive shall be entitled to receive reimbursement
(grossed-up for taxes) for group medical coverage for himself and his dependents
which is not materially less favorable to the Executive than the group medical
coverage which was provided by the Company to the Executive immediately prior to
the Change in Control. The coverage provided pursuant to this subparagraph
(c) shall be part of, and not in addition to, any coverage to which the
Executive (or his dependents) are entitled to receive pursuant to COBRA.

Payments pursuant to subparagraphs (a) and (b) next above shall be made in
substantially equal monthly installments beginning with the month following the

3



--------------------------------------------------------------------------------



 




month in which the Termination Date occurs; provided, however, that, to the
extent required by section 409A of the Code, payments for the six month period
beginning on the Termination Date shall be made in a lump sum on the date that
is six months and one day after the Termination Date.
          4. Mitigation. The Executive shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise. None of the Company or any of its affiliates shall be entitled to
set off against the amounts payable to the Executive under this Agreement any
amounts owed to the Company or any of its affiliates by the Executive, any
amounts earned by the Executive in other employment after his Termination Date,
or any amounts which might have been earned by the Executive in other employment
had he sought such other employment.
          5. Tax Payments. If:

(a)   any payment or benefit to which the Executive is entitled from the
Company, any affiliate, or trusts established by the Company or by any affiliate
(the “Payments,” which shall include, without limitation, the vesting of an
option or other non-cash benefit or property) are subject to the tax imposed by
section 4999 of the Internal Revenue Code of 1986 or any successor provision to
that section; and   (b)   reduction of the Payments to the amount necessary to
avoid the application of such tax would result in the Executive retaining an
amount that is greater than the amount he would retain if the Payments were made
without such reduction but after the reduction for the amount of the tax imposed
by section 4999;

then the Payments shall be reduced to the extent required to avoid application
of the tax imposed by section 4999. The Executive shall be entitled to select
the order in which payments are to be reduced in accordance with the preceding
sentence. Determination of whether Payments would result in the application of
the tax imposed by section 4999, and the amount of reduction that is necessary
so that no such tax would be applied, shall be made, at the Company’s expense,
by the independent accounting firm employed by the Company immediately prior to
the occurrence of the Change in Control.
          6. Other Benefits. Except as may be otherwise specifically provided in
an amendment of this Agreement adopted in accordance with paragraph 10, in the
event of a Covered Termination, the Executive shall not be eligible to receive
any benefits that may be otherwise payable to or on behalf of the Executive
pursuant to the terms of any severance pay arrangement of the Company (or any
affiliate of the Company), including any arrangement of the Company (or any
affiliate of the Company) providing benefits upon involuntary termination of
employment.

4



--------------------------------------------------------------------------------



 



          7. Withholding. All payments to the Executive under this Agreement
will be subject to all applicable withholding of applicable taxes.
          8. Assistance with Claims. The Executive agrees that, for the period
beginning on the Effective Date, and continuing for a reasonable period after
the Executive’s Termination Date, the Executive will assist the Company and its
affiliates in defense of any claims that may be made against the Company or its
affiliates and will assist the Company and its affiliates in the prosecution of
any claims that may be made by the Company or its affiliates, to the extent that
such claims may relate to services performed by the Executive for the Company or
its affiliates. The Executive agrees to promptly inform the Company if he
becomes aware of any lawsuits involving such claims that may be filed against
the Company or its affiliates. The Company agrees to provide legal counsel to
the Executive in connection with such assistance (to the extent legally
permitted), and to reimburse the Executive for all of his reasonable
out-of-pocket expenses associated with such assistance, including travel
expenses. For periods after the Executive’s employment with the Company
terminates, the Company agrees to provide reasonable compensation to the
Executive for such assistance. The Executive also agrees to promptly inform the
Company if he is asked to assist in any investigation of the Company or its
affiliates (or their actions) that may relate to services performed by the
Executive for the Company or its affiliates, regardless of whether a lawsuit has
then been filed against the Company or its affiliates with respect to such
investigation.
          9. Nonalienation. The interests of the Executive under this Agreement
are not subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment, or garnishment by creditors of the
Executive or the Executive’s beneficiary.
          10. Amendment. This Agreement may be amended or canceled only by
mutual agreement of the parties in writing without the consent of any other
person. So long as the Executive lives, no person, other than the parties
hereto, shall have any rights under or interest in this Agreement or the subject
matter hereof. Without limiting the generality of the foregoing, it is the
intent of the parties that all payments hereunder comply with the requirements
of section 409A of the Code and applicable guidance issued thereunder and, to
the extent applicable, this Agreement shall be amended as the parties deem
necessary or appropriate to comply with the requirements of section 409A and
applicable guidance issued thereunder in a manner that preserves to the extent
possible the intended benefits of this Agreement for the parties.
          11. Applicable Law. The provisions of this Agreement shall be
construed in accordance with the laws of the State of Kansas, without regard to
the conflict of law provisions of any state.
          12. Severability. The invalidity or unenforceability of any provision
of this Agreement will not affect the validity or enforceability of any other
provision

5



--------------------------------------------------------------------------------



 



of this Agreement, and this Agreement will be construed as if such invalid or
unenforceable provision were omitted (but only to the extent that such provision
cannot be appropriately reformed or modified).
          13. Obligation of Company. Except as otherwise specifically provided
in this Agreement, nothing in this Agreement shall be construed to affect the
Company’s right to modify the Executive’s position or duties, compensation, or
other terms of employment, or to terminate the Executive’s employment. Nothing
in this Agreement shall be construed to require the Company or any other person
to take steps or not take steps (including, without limitation, the giving or
withholding of consents) that would result in a Change in Control.
          14. Waiver of Breach. No waiver by any party hereto of a breach of any
provision of this Agreement by any other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of any subsequent breach by such other
party of any similar or dissimilar provisions and conditions at the same or any
prior or subsequent time. The failure of any party hereto to take any action by
reason of such breach will not deprive such party of the right to take action at
any time while such breach continues.
          15. Successors, Assumption of Contract. This Agreement is personal to
the Executive and may not be assigned by the Executive without the written
consent of the Company. However, to the extent that rights or benefits under
this Agreement otherwise survive the Executive’s death, the Executive’s heirs
and estate shall succeed to such rights and benefits pursuant to the Executive’s
will or the laws of descent and distribution; provided that the Executive shall
have the right at any time and from time to time, by notice delivered to the
Company, to designate or to change the beneficiary or beneficiaries with respect
to such benefits. This Agreement shall be binding upon and inure to the benefit
of the Company and any successor of the Company, subject to the following:

(a)   The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.   (b)   After a
successor assumes this Agreement in accordance with this paragraph 15, only such
successor shall be liable for amounts payable after such assumption, and no
other companies (including, without limitation, the Company and any other
predecessors) shall have liability for amounts payable after such assumption.  
(c)   Notwithstanding the foregoing provisions of this paragraph 15, if the
successor is required to assume the obligations of this Agreement under

6



--------------------------------------------------------------------------------



 



    subparagraph (a), and fails to execute and deliver to the Executive a
written acknowledgment of the assumption upon the Change in Control or, if
later, promptly following demand by the Executive for execution and deliver of
such an acknowledgment, then the successor shall not be substituted as the
Company, the Executive shall be entitled to payments and benefits as provided
under paragraph 3, and if the Executive is then employed by the Company (or
successor), the Executive’s employment shall be deemed to have been terminated
by the Company under circumstances described in clause 4(I), and the Executive
shall not be required to perform services under this Agreement after such deemed
termination.

          16. Notices. Notices and all other communications provided for in this
Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, postage prepaid
(provided that international mail shall be sent via overnight or two-day
delivery), or sent by facsimile or prepaid overnight courier to the parties at
the addresses set forth below. Such notices, demands, claims and other
communications shall be deemed given:

(a)   in the case of delivery by overnight service with guaranteed next day
delivery, the next day or the day designated for delivery;   (b)   in the case
of certified or registered U.S. mail, five days after deposit in the U.S. mail;
or   (c)   in the case of facsimile, the date upon which the transmitting party
received confirmation of receipt by facsimile, telephone or otherwise;

provided, however, that in no event shall any such communications be deemed to
be given later than the date they are actually received. Communications that are
to be delivered by the U.S. mail or by overnight service or two-day delivery
service are to be delivered to the addresses set forth below:
to the Company:
Gene Caresia
Vice President, Human Resources
7500 College Blvd, Suite 1000
Overland Park, Kansas 66210
or to the Executive:
[address to be inserted]
Each party, by written notice furnished to the other party, may modify the
applicable delivery address, except that notice of change of address shall be
effective only upon receipt.

7



--------------------------------------------------------------------------------



 



          17. Arbitration of All Disputes. Any controversy or claim arising out
of or relating to this Agreement (or the breach thereof) shall be settled by
final, binding and non-appealable arbitration in Overland Park, Kansas by three
arbitrators. Except as otherwise expressly provided in this paragraph 17, the
arbitration shall be conducted in accordance with the rules of the American
Arbitration Association (the “Association”) then in effect. One of the
arbitrators shall be appointed by the Company, one shall be appointed by the
Executive, and the third shall be appointed by the first two arbitrators. If the
first two arbitrators cannot agree on the third arbitrator within 30 days of the
appointment of the second arbitrator, then the third arbitrator shall be
appointed by the Association.
          18. Survival of Agreement. Except as otherwise expressly provided in
this Agreement, the rights and obligations of the parties to this Agreement
shall survive the termination of the Executive’s employment with the Company.
          19. Entire Agreement. Except as otherwise provided herein, this
Agreement constitutes the entire agreement between the parties concerning the
subject matter hereof and supersedes all prior or contemporaneous agreements, if
any, between the parties relating to the subject matter hereof; provided,
however, that nothing in this Agreement shall be construed to limit any policy
or agreement that is otherwise applicable relating to confidentiality, rights to
inventions, copyrightable material, business and/or technical information, trade
secrets, solicitation of employees, interference with relationships with other
businesses, competition, and other similar policies or agreement for the
protection of the business and operations of the Company and its affiliates.
          20. Counterparts. This Agreement may be executed in two or more
counterparts, any one of which shall be deemed the original without reference to
the others.
          IN WITNESS THEREOF, the Executive has hereunto set his hand, and the
Company has caused these presents to be executed in its name and on its behalf,
all as of the Effective Date.

              /s/ Eugene D. Caresia           EXECUTIVE
 
            FERRELLGAS, INC.
 
       
 
  By    
 
       
 
  Its    
 
       

8